UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2015 CUMMINS INC. (Exact name of registrant as specified in its charter) Indiana 1-4949 35-0257090 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Jackson Street, Box 3005, Columbus, IN 47202-3005 (Address of principal executive offices, including ZIP code) (812) 377-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. §230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. §240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. §240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. §240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On November 10, 2015, Cummins Inc. (the “Company”) issued a press release announcing that its Board of Directors had approved a new $1 billion share repurchase program, effective as of November 10, 2015, to commence upon the completion of the Company’s existing $1 billion share repurchase program, which was approved in July 2014.A copy of the press release is furnished as Exhibit 99 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits.The following exhibit is being furnished herewith: Press release dated November 10, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CUMMINS INC. Dated:November 11, 2015By: /s/ Marsha L. Hunt Marsha L. Hunt Vice President - Corporate Controller 3 CUMMINS INC. Exhibit Index to Current Report on Form 8-K Exhibit Number Press release dated November 10, 2015. 4
